Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election
Applicant’s election without traverse of invention(s) in the reply filed on 1/29/21 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Klima on 4/30/21.
The application has been amended as follows: 
	Claim(s) 1, line(s) 12, “and”, (second occurrence) has been deleted; 
	line(s) 19, “positions”, has been replaced by -- positions; --;
	line(s) 19, after “positions” (New line(s), Indent), -- at least one linear motor equipped with a plurality of electromagnetic coils which are connected to the guide and which extends along the guide; and a plurality of magnets which are mounted on the carriage and which interact with the coils of the linear motor to allow and control the movement of the carriage along the guide-- has been inserted;  
Claim(s) 6 has been cancelled.  
Claim(s) 1-5, 7-9 are allowed.  
The following is an examiner’s statement of reasons for allowance:
A system for conveying electronic cigarette components comprising: a guide comprising at least one stopping station; a sliding carriage comprising a retaining means, & two rotatable abutment elements, & a plurality of magnets; a locking unit at the stopping station comprising edges selectively engaging the two abutment elements; with a prime mover comprising at least one linear motor with coils engaging the magnets was not disclosed or suggested by the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3651